Name: Commission Decision No 423/86/ECSC of 24 February 1986 fixing the rates of abatement for the second quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: production;  trade policy;  iron, steel and other metal industries
 Date Published: 1986-02-26

 Avis juridique important|31986S0423Commission Decision No 423/86/ECSC of 24 February 1986 fixing the rates of abatement for the second quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 048 , 26/02/1986 P. 0032 - 0032*****COMMISSION DECISION No 423/86/ECSC of 24 February 1986 fixing the rates of abatement for the second quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Cool and Steel Community, Having regard to Commission Decision No 3485/85/ECSC of 27 November 1985 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 8 (1) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the second quarter of 1986 on the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the second quarter of 1986 shall be as follows: category Ia: 48 category Ib: 42 category Ic: 16 category II: 42 category III: 50 category IV: 36 category VI: 40 The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: category Ia: 49 category Ib: 41 category Ic: 24 category II: 49 category III: 54 category IV: 39 category VI: 40 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 340, 18. 12. 1985, p. 5.